Motion Granted; Order filed July 19, 2018




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-17-00040-CV
                                No. 14-18-00419-CV
                                     ____________

                             MARK YOUNG, Appellant

                                           V.

                         BELLAPALMA, L.L.C., Appellee


                     On Appeal from the 270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2013-68322

                                       ORDER

      On January 11, 2017, appellant Mark Young filed a notice of appeal from the
judgment signed November 21, 2016, and the appeal was assigned to this court under
our appellate number 14-17-00040-CV. In cause number 14-17-00040-CV, this court
abated the appeal and requested that the trial court enter an order clarifying whether the
summary judgment was final. On May 30, 2018, in cause number 14-17-00040-CV, this
court received a supplemental clerk’s record, which contained the trial court’s clarifying
order signed February 15, 2018. On March 19, 2018, appellants filed a notice of appeal
from the February 15, 2018 order, which was docketed as cause number 14-18-00419-CV.

      On June 11, 2018, appellants filed a motion to consolidate the two appeals. The
motion is granted. Because cause number 14-17-00040-CV was submitted June 6, 2018, to
this panel, cause number 14-18-00419-CV will be submitted on the same date.



                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.